Citation Nr: 1533058	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-00 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to a compensable rating for left ear hearing loss disability.

3.  Entitlement to service connection for syndactyly of the 2nd and 3rd toes bilaterally.  

4.  Entitlement to service connection for skin grafts of the legs and neuropathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to May 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in May 2015, and a transcript of the hearing is associated with his claims folder.  

It appears that other issues which have been decided by the RO but not certified to the Board for review are in the process of appeal at the RO, as reflected by June 2015 requests for representative's arguments on them.  Accordingly, the Board will not assume jurisdiction of them at this time.  

The issue of service connection for skin grafts of the legs and neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the Veteran's May 2015 hearing, he effectively withdrew his appeals on the issues of service connection for right ear hearing loss disability and a compensable rating for left ear hearing loss disability.  

2.  The Veteran's syndactyly of his 2nd and 3rd toes bilaterally, which was ameliorated in service with skin grafts from his legs, is a congenital defect rather than a disease or injury subject to compensation under VA law.  

3.  Other than possibly neuropathy, which is the subject of a remand portion of this decision, no superimposed disease or injury occurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals for service connection for right ear hearing loss disability and a compensable rating for left ear hearing loss disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for service connection for syndactyly of the 2nd and 3rd toes bilaterally are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the Veteran's July 2015 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his appeals concerning the denials of service connection for right ear hearing loss disability and a compensable rating for left ear hearing loss disability.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

No assistance or notice under 38 U.S.C.A. Chapter 51 (West 2014) is necessary for the above claims since the appeals have been withdrawn.

Regarding the claim for service connection for syndactyly of the 2nd and 3rd toes bilaterally, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in July 2010.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  Further VA examination on this issue is not necessary as the information and evidence of record contains sufficient competent medical evidence to decide the claim.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For purposes of entitlement to benefits, congenital or developmental defects are not considered to be disease or injury within the meaning of the statutes governing service connection.  38 C.F.R. §§ 3.303(c) (congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation), 4.9 (2014) (mere congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes).  In other words, by law, in-service incurrence of a disease or injury is not possible with respect to manifestations of a congenital or developmental defect, and as a result, the second requirement for service-connection cannot be met with respect to congenital defects.  See Winn v. Brown, 8 Vet. App. 510 (1996) (upholding VA regulations that distinguish a congenital or developmental defect from a disease); Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA regulation that refractive errors of the eye are a congenital defect and thus do not constitute an injury or disease incurred in service). 

Although a developmental defect may not be considered a disease or injury incurred during service, service connection may nevertheless be available for a disability shown to have resulted from a congenital defect which was subject to a superimposed disease or injury during service.  See VAOPGCPREC 82-90 (July 18, 1990).

The Veteran seeks service connection for syndactyly of toes 2 and 3 bilaterally.

Service treatment records show that in November 1985, he reported a lifetime history of 2nd and 3rd toe pain bilaterally due to his toes being connected.  There was a family history of this.  They would cramp and cause severe pain when he performed physical training or stood for long periods of time, and he was embarrassed about the appearance of his toes.  His 2nd and 3rd toes were noted to be fused bilaterally.  He was seen by podiatry in December 1985, when syndactyly was diagnosed and desyndactylization was considered.  From January to February 1986, he was hospitalized and noted to have soft tissue syndactyly and he underwent release of it with resurfacing of the toes using full thickness skin grafts.  Post-operatively, he lost the skin grafts and so they were removed.  Wet to dry dressings were begun and his toes rapidly improved in status of the wounds.  Later he underwent split thickness skin grafts to the toes from his left thigh.  The skin grafts for the left foot took but the skin grafts for the right foot were lost to infection.  Later he had additional skin grafting of the web space of the right foot, and these grafts took satisfactorily.  Two weeks later, he was discharged in satisfactory stable condition.  

On service separation examination in April 1988, the Veteran reported that he was in good health; he denied pertinent symptomatology, and he was clinically normal in pertinent part.  The examiner indicated that he had had congenital syndactyly surgically corrected in 1986 with no problems since.

The Veteran's syndactyly of his 2nd and 3rd toes bilaterally is a congenital defect which is not subject to service connection.  38 C.F.R. § 3.303(c) makes this clear.  Accordingly, service connection cannot be granted for the Veteran's congenital syndactyly.

The issue of service connection for leg disability, basically neuropathy of the legs and feet (claimed to be the result of the in-service skin graft surgery), is the subject of a remand section of this decision, below, and the decision above intimates no outcome regarding the disposition of that claim.   

In light of the above, service connection is not warranted syndactyly of the 2nd and 3rd toes bilaterally.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  


ORDER

The appeals on the issues of service connection for right ear hearing loss disability and a compensable rating for left ear hearing loss disability are dismissed.

Service connection for a syndactyly of the 2nd and 3rd toes bilaterally is denied. 


REMAND

The Veteran is claiming service connection essentially for neuropathy which he claims is caused by in-service surgery to repair his congenital syndactyly of toes 2 and 3 bilaterally.  He was hospitalized for surgical repair of this syndactyly in service from January to February 1985, and was said to have been discharged from that hospitalization in satisfactory stable condition, with no mention of any neuropathy.  Furthermore, on service separation examination in April 1988, the Veteran reported that he was in good health, denied pertinent symptomatology, and was clinically normal in pertinent part, including neurologically.  The examiner indicated that he had had congenital syndactyly surgically corrected in 1986 with no problems since.

Neuropathy is not medically documented prior to 2011, and then in February 2011, there was an assessment of neuritis secondary to surgical desyndactylization, left greater than right 2nd interspace.  In March 2011, the Veteran reported skin graft harvest site itchiness, pain, and discomfort.  In July 2011, the Veteran advised a VA dermatologist that since the in-service surgery, he had had burning and itching at the donor graft sites.  The dermatologist suspected neurodermatitis at the graft sites, and then reported that the Veteran's surgery in 1985 required grafting to toes for syndactyly correction, and that there was resultant neuropathy pain in donor sites of the thighs and hip.  

A VA examiner in November 2012 examined the Veteran's surgical scars and found that none of them were painful and opined that the Veteran had neuropathy which was less likely than not due to service.  The reasons given were, in part, that the Veteran had been diagnosed with non-service-connected diabetic peripheral neuropathy, and that the current sensory deficits complained of could also be symptoms of peripheral neuropathy.  Based on the evidence of record, however, it is unclear that the Veteran has diabetes.  There is no diagnosis of it of record.  There is an August 2011 VA medical record in the file that references diabetic neuropathy, but that was set forth as being part of the criteria for using a certain medication, and the doctor found that the Veteran did not meet the criteria.  Furthermore, during the Veteran's May 2015 hearing, he denied ever being diagnosed with diabetes.  

The Board finds that a new VA examination should be conducted, by an examiner who determines whether the Veteran has diabetes, explains that conclusion, and specifically cites to any treatment records relied on for this conclusion.  If the examiner concludes that the Veteran does not have diabetes, then he should offer a new opinion on whether the Veteran's peripheral neuropathy of his legs is related to the surgery in service.  The Board notes that the examiner in 2012 found the Veteran to have mild incomplete paralysis of his sciatic nerves bilaterally.  Before the next examination is conducted, any additional relevant medical records should be obtained, so that the medical opinion obtained can be a fully informed one.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional medical records which are relevant to the claim.  

2.  After the above development is completed, the RO should schedule the Veteran for a VA examination to determine the etiology of the Veteran's lower extremity neuropathy.  The claims file must be provided to the examiner for review in conjunction with the examination.  

After reviewing the file and the remand, the examiner should offer an opinion as to the following:  

Does the Veteran have diabetes?  If the examiner finds that the Veteran does have diabetes, the examiner should explain that conclusion and should specifically cite the date of any treatment record that he or she relies on.  The examiner should also offer a new opinion on the matter of whether it is at least as likely as not (a probability of at least 50 percent) that any of the Veteran's peripheral neuropathy of his legs is related to the syndactyly repair surgery in service, to include the taking of donor site skin grafts.  The examiner should consider all evidence of record in reaching this conclusion, including the service treatment records and the service separation reports of medical history and examination.

Detailed reasons for the responses must be furnished. 

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


